Detailed Action
This Office action responds to the communication filed 11/9/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the surface of the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 168 is interpreted in the instant Office action as follows: “the surface of the substrate” is equivalent to “an exposed portion of the substrate” based on feature 10s in figures 1B and 2B.  This interpretation is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Macelwee (US 20170256638 A1) in view of Chang (US 20180033695 A1).
Regarding claim 11, Macelwee discloses a nitride-based semiconductor structure (Fig. 14), comprising: a substrate (302, see annotated Fig. 14 below); a group III-V nitride layer (312) disposed on the substrate; a dielectric layer (330, “dielectric layers” [0085]) disposed on the group III-V nitride layer; a first sidewall (left of scribe line) extending from the dielectric layer onto the substrate; and a second sidewall (right of scribe line) disposed opposite the first sidewall, and extending from the dielectric layer onto the substrate, wherein the first sidewall and the second sidewall define a recess (1088), and wherein a base of the recess is the substrate; a passivation layer (1090) extending into the recess, the passivation layer covering the first and second sidewalls and a portion of the substrate (interface between 302 and 1090); an opening (Opening) formed in the passivation layer exposing a portion of substrate.
Illustrated below is a marked and annotated figure of Fig. 14 of Macelwee.

    PNG
    media_image1.png
    475
    499
    media_image1.png
    Greyscale

Although the nitride-based semiconductor structure disclosed by the embodiment of Fig. 14 shows substantial features of the claimed invention, it fails to expressly teach the passivation layer extending over the nitride-based semiconductor structure.
Nonetheless, Macelwee discloses these features in another embodiment (see Fig. 8), where the passivation layer (390) extends over the nitride-based semiconductor structure (“extending over the surface” [0088]).
A person having ordinary skill in the art at the time of filing would have readily recognized the desirability and advantages of modifying the passivation layer of Fig. 14 by extending it over the nitride-based semiconductor device in the same way disclosed in Fig. 8.  Doing so would arrive at the claimed passivation layer extending over the nitride-based semiconductor structure and into the recess.  Macelwee provides a clear teaching to motivate one to modify the passivation layer to extend over the structure in that it may protect the structure from mechanical and environmental damage ([0088]).  Therefore, it would have been obvious to have the claimed passivation layer configuration because it would protect the structure from damage.
Illustrated below is Fig. 8 of Macelwee.

    PNG
    media_image2.png
    484
    665
    media_image2.png
    Greyscale

In reference to the claim language referring to the intended use of the opening, i.e. “defining an alignment mark for pre-dicing”, intended use and other types of functional language must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Although Macelwee fails to teach the opening defining an alignment mark for pre-dicing, Macelwee clearly teaches the opening overlapping a dicing street (Scribe Line, Fig. 14).  The opening of Macelwee comprises at least an exposed surface of the substrate between two dielectric surfaces (the passivation layer, 1090).
Chang discloses an opening in the same field of endeavor with substantially similar configuration (Fig. 5), wherein the opening (bottom of 206) overlaps a dicing street (202) and comprises at least an exposed surface of the substrate (102) between two dielectric surfaces (208 of 120).  Chang further teaches the opening defining an alignment mark for pre-dicing (“aligned to kerf” [0028]) (“multiple sawing steps” [0028]).
The prior art teaches the opening and intended use thereof, although not in a single reference.  The only difference between the claimed invention and the prior art being the lack of actual combination of these features in a single reference.  One of ordinary skill in the art at the time of filing could have combined the opening of Macelwee with the intended use of Chang by known methods, and in combination, the openings of Macelwee and Chang merely perform the same function as before.  One of ordinary skill in the art would have recognized the results of the combination were predictable because the openings have similar configurations overlapping dicing streets.  Therefore, it would have been obvious to have the opening defining an alignment mark for pre-dicing, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results.
Regarding claim 15, Macelwee in view of Chang discloses a nitride-based semiconductor structure (Macelwee, Fig. 14), wherein an exposed portion of the substrate (302 at opening) is not coplanar with an interface between the substrate and the group III-V nitride layer.
Regarding claim 16 as noted in the 112(b) rejection, Macelwee in view of Chang discloses a nitride-based semiconductor structure (Macelwee, Fig. 14), wherein an exposed portion of the substrate and the first sidewall define a first angle (First Angle), wherein the first angle is in a range.
Although Macelwee fails to expressly teach the first angle is in a range of 90 degrees to 150 degrees, Macelwee clearly illustrates the first angle being substantially obtuse (see Fig. 14) and the first angle composing a portion of a dicing street.  Chang teaches a first angle in the same field of endeavor (Fig. 4) wherein the first angle is in a range of 90 degrees to 150 degrees (“about 90° to about 135°”, perpendicular or obtuse sidewalls, [0027])
Both Macelwee and Chang teach first angles in a range, however, Macelwee is silent regarding the range endpoints.  Both first angles operate normally and function the same as first angles composing a portion of a dicing street, therefore the range of the first angle does not affect the function of the dicing street.  One of ordinary skill in the art at the time of filing would have recognized that having the first angle be in a range of 90 degrees to 150 degrees; would have yielded predictable results because it is a known range within the art.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in another situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Further as to claim 16, with respect to the first angle, i.e. in a range of 90 degrees to 150 degrees.  Although Macelwee failed to disclose the measurement of the first angle, it has been held that measurement differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such first angle range is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality (see paragraph below) of the first angle claimed and the Prior Art shows a first angle, it would have been obvious to one of ordinary skill in the art to select a suitable angle (i.e. dimensions) for the first angle in the structure of Macelwee.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed first angle, or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claims 19, and 22-23 are is rejected under 35 U.S.C. 103 as being unpatentable over Macelwee in view of Chang as applied to claim 11 above, and further in view of Yu (US 20170212423 A1).
Macelwee in view of Chang as applied to claim 11 discloses a method for fabricating the nitride-based semiconductor device of claim 11 (Macelwee, Fig. 14), comprising: providing a semiconductor structure having a substrate (302), a group III-V nitride layer (312) and a dielectric layer (330); forming a recess (1088) extending from the dielectric layer to the substrate; forming a metal layer covering the dielectric layer and the recess (within 1090, “a metal layer” [0088]); forming a patterned metal layer (within 1090, “selectively removed” [0094]): and forming a passivation layer (within 1090, “overlying dielectric passivation layer” [0088]) covering the patterned metal layer, wherein the passivation layer covers a sidewall of the recess (left of scribe line) and a portion of a surface of the substrate (interface between 302 and 1090), wherein an opening is formed in the passivation layer (Opening) exposing a portion of substrate, performing a singulation process at the opening formed in the passivation layer (“singulated” [0100]).
Macelwee in view of Chang fails to teach forming a photoresist layer on the metal layer; and performing a first photolithography process and a second photolithography process on the photoresist layer; wherein the focus setting of the first photolithography process is different from the focus setting of the second photolithography process.  However, Macelwee clearly teaches a patterned metal layer (“selectively removed” [0094]) formed at various distances from the substrate (i.e. portions of 1090 at bottom of 1088 and above 330).
Yu teaches a method in the same field of endeavor (Fig. 1) forming a metal layer (102, “metal” [0034]), wherein forming the metal layer comprises forming a photoresist layer (104) on the metal layer; and performing a first photolithography process (108a) and a second photolithography process (108b) on the photoresist layer; wherein the focus setting of the first photolithography process is different from the focus setting of the second photolithography process (“dynamically focused” [0017]).
Forming the metal layer of Macelwee using the method of forming a metal layer of Yu would arrive at the claimed method forming a photoresist layer on the metal layer; and performing a first photolithography process and a second photolithography process on the photoresist layer; wherein the focus setting of the first photolithography process is different from the focus setting of the second photolithography process.  Yu provides a clear teaching to motivate one to modify the method of Macelwee to use the method of Yu in that it may improve manufacturing reliability (“process window” [0015]), thus improving device yield and reducing manufacturing costs.  Therefore, it would have been obvious to have the claimed method of forming a metal layer because it would reduce manufacturing costs.
Illustrated below is Fig. 1 of Yu.

    PNG
    media_image3.png
    298
    452
    media_image3.png
    Greyscale

Regarding claim 22, Macelwee in view of Chang and Yu discloses a method (Yu, Fig. 1), wherein the focus setting of the first photolithography process is selected in accordance with the top of the recess (Yu, “different vertical positions” [0017]).
Regarding claim 23, Macelwee in view of Chang and Yu discloses a method (Yu, Fig. 1), wherein the focus setting of the second photolithography process is selected in accordance with the bottom of the recess (Yu, “different vertical positions” [0017]).
Response to Arguments
Applicant's arguments filed 11/9/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (pages 7-10) that Macelwee does not teach, suggest, or render obvious at least, for example, the features of “a passivation layer extending over the nitride-based semiconductor structure and into the recess, the passivation layer covering the first and second sidewalls and a portion of the substrate” and “an opening formed in the passivation layer exposing a portion of substrate, the opening defining an alignment mark for pre-dicing” recited in claim 11.  Applicant makes similar arguments for claim 19 with respect to the passivation layer configuration and function.
Examiner’s reply:
The examiner disagrees and notes that new grounds of rejection have been raised in the instant Office Action as necessitated by claim amendment.  Applicant’s arguments with respect to claims 11 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  More specifically, although the amendments appear to overcome Macelwee as applied in the previous Office Action, Macelwee discloses another embodiment substantially reading on the structural configuration of the passivation layer of amended claim 11.  See the rejection above for more detail regarding the function of the passivation layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814                                                                                                                                                                                             
/WILLIAM H ANDERSON/            Examiner, Art Unit 2817